PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/513,571
Filing Date: 14 Oct 2014
Appellant(s): Bauer et al.



__________________
Yunbo Guo (Reg. No. 70,538)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/09/2020 and supplemented on 12/22/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
DETAILED ACTION
This action is responsive to the Amendments and Remarks received 01/06/2020 in which claims 17 and 19 are cancelled, claims 1, 3–13, and 15 are amended, and no claims are added as new claims.
Response to Arguments
In view of the amendments, the preceding rejections under 35 U.S.C. 112(b) are withdrawn.  Remarks, 6.
On pages 6–11 of the Remarks, Applicant contends the combination of Melkers and Seitz fails to teach or suggest the amended feature of claim 1 drawn to, “displaying both the graphical user interface and at least one of the generated images on the operating display of the communication device at the same time.”  To expedite prosecution, Examiner relies on Fouillade’s Fig. 6 to teach the amended feature, as necessitated by amendment.  
Other claims are not argued separately.  Remarks, 11–12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5–7, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melkers (US 2014/0035803 A1), Seitz (US 2016/0179085 A1), and Fouillade (US 2012/0215380 A1).
Regarding claim 1, the combination of Melkers, Seitz, and Fouillade teaches or suggests a method of remotely operating a material processing machine using a remote communication device (Melkers, ¶ 0008:  teaches de-manning a human/machine interface by emulating the interface protocol; Melkers, ¶ 0020:  teaches the disclosed remote actuation system can be adapted for human/machine interfaces present in industrial control environments), the method comprising:  transmitting a graphical user interface generated electronically by a machine operating device and displayed on a machine display of the machine to the remote communication device via a local radio network of the machine (Melkers, ¶ 0019:  teaches a system for controlling a machine remotely by RF transmitting images of the machine’s gauges so that the remote operator may make decisions based on the machine’s user interface (Human-Machine Interface – HMI); see above wherein it is explained Melkers teaches emulating a local HMI onto a remote device; Melkers does not explicitly explain the remote control interface comprises a GUI, but Seitz teaches a GUI for providing control , the machine configured to be operated from a local operating position via the graphical user interface displayed on the machine display of the machine (Melkers, ¶ 0005:  teaches the local controls are still provided on the machine and that the remote operability is an additional feature (as opposed to replacing the ability to control the machine locally)); displaying the graphical user interface on an operating display of the remote communication device (Seitz, ¶ 0087:  teaches the touchscreen device having widgets or apps running on the device to both display images and provide interactive controls simultaneously to emulate the HMI of the remote machine; Applicable to a previous version of the claim, Examiner finds displaying e.g. the control knob and the gauge at the same time is obvious since the operator may need to monitor the sensor reading whilst making an adjustment with the control knob; displaying those items separately would be infeasible and thus an unreasonable reading of the prior art and level of skill in the art); accepting machine operation commands input by an operator using the graphical user interface displayed on the operating display of the remote communication device; then transmitting the machine operation commands via the local radio network, thereby remotely operating the machine (Melkers, ¶ 0019:  teaches a system for controlling a machine remotely by RF transmitting control commands to the remote equipment; Melkers does not explicitly explain the remote control interface comprises a GUI, but Seitz, ¶ 0087:  teaches a GUI for providing control widgets to a user so that the remote operator may control the remote machine’s user interface (HMI)); generating images showing at least one processing range of the machine using at least one camera of the machine and transmitting the generated images to the remote communication device via the local radio network of the machine; and displaying both the graphical user interface and at least one of the generated images on the operating display of the remote communication device at the same time, wherein the at least one processing range of the machine is different from the graphical user interface displayed on the machine display (Melkers, ¶ 0009:  teaches a digital camera imaging a portion of a machine gauge; Melkers, ¶ 0019:  teaches a system that captures images of a remote machine via an RF link for display on a simulator wherein the simulator can send back commands to the remote equipment via the RF link; While Examiner finds the claimed feature obvious in view of the teachings of Melkers and Seitz, and the level of skill in the art, in order to expedite prosecution, Examiner additionally relies on the teachings of Fouillade, Fig. 6:  illustrating a remote GUI in wireless communication with a remote machine having a camera that images an operating range of the remote machine and displays on a touchscreen device both GUI controls and the received video feed).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Melkers, with 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Melkers and Seitz, with those of Fouillade, because all three references are drawn to the same field of endeavor (remoting a machine’s HMI), because Seitz’s use of a GUI for controlling the remote equipment represents a mere substitute of an equivalent element taught in Melkers, and because Fouillade’s teaching demonstrates the desirability for the remote operator to see simultaneously a live video feed and the necessary control widgets to control the remote machine.  This rationale applies to all combinations of Melkers, Seitz, and Fouillade used in this Office Action unless otherwise noted. 
Regarding claim 2, the combination of Melkers, Seitz, and Fouillade teaches or suggests the method of claim 1, wherein the machine operation commands are selected to perform at least one of a repair operation and a maintenance operation based on a review of images displayed on the operating display 
Regarding claim 5, the combination of Melkers, Seitz, and Fouillade teaches or suggests the method of claim 1, wherein the local radio network is a machine-integrated wireless local area network (WLAN) (Seitz, ¶ 0110:  teaches communications over WLAN; Seitz, ¶ 0127:  teaches remote observation via internet connection), and wherein the image of the graphical user interface surface of the machine is transmitted to the remote communication device by virtual network computing (VNC) protocol (Seitz, ¶ 0105:  teaches remote desktop sharing protocols include VNC).
Regarding claim 6, the combination of Melkers, Seitz, and Fouillade teaches or suggests the method of claim 1, further comprising remotely monitoring a status of the machine using the operating display of the remote communication device (Seitz, ¶ 0127: teaches remote observation and maintenance monitoring; Seitz, ¶ 0087:  teaches the touchscreen device having widgets or apps running on the device to both display images and provide interactive controls simultaneously to emulate the HMI of the remote machine).
Regarding claim 7, the combination of Melkers, Seitz, and Fouillade teaches or suggests the method of claim 1, wherein the at least one of the generated images and the graphical user interface are displayed as complete images on the operating display (Seitz, ¶ 0096:  teaches displaying images of a control screen on a touchscreen GUI).
Regarding claim 11, the combination of Melkers, Seitz, and Fouillade teaches or suggests the method of claim 1, wherein the image of the graphical user interface is transmitted as an image displayed on a display of an operating device of the machine (Seitz, ¶ 0096:  teaches displaying images of a control screen on a touchscreen GUI; Seitz, ¶ 0105:  teaches remote desktop sharing protocols include VNC, wherein remote desktop sharing transmits the GUI of the desktop as an image to the client).
Claim 13 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 5.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 3, 4, 8–10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melkers, Seitz, Fouillade, and Brown (US 2015/0379785 A1).
Regarding claim 3, the combination of Melkers, Seitz, Fouillade, and Brown teaches or suggests the method of claim 1, wherein generating images showing at least one processing range of the machine comprises:  generating a plurality of images showing multiple processing ranges of the machine using a plurality of cameras at respective machine positions (Brown, ¶ 0055:  teaches multiple cameras mounted on equipment for remote viewing their video feeds; Melkers, ¶ 0026:  teaches each gauge gets a camera).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Melkers, Seitz, and Fouillade, with those of Brown, because four three references are drawn to the same field of endeavor (remoting a machine’s HMI), and because the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result (cameras used to monitor the operation of a remote machine).  
Regarding claim 4, the combination of Melkers, Seitz, Fouillade, and Brown teaches or suggests the method of claim 1, wherein generating images showing at least one processing range of the machine comprises:  generating images from a plurality of viewing angles using a plurality of cameras positioned at various machine positions (Brown, ¶ 0055:  teaches multiple cameras mounted on equipment for remote viewing their video feeds; Melkers, ¶ 0026:  teaches each gauge gets a camera).
Regarding claim 8, the combination of Melkers, Seitz, Fouillade, and Brown teaches or suggests the method of claim 1, wherein the at least one of the generated images is displayed at least partially superimposed with the graphical user interface on the operating display (Seitz, ¶ 0087:  teaches the touchscreen may partly or wholly integrate the display and control widgets on the screen; Brown, Fig. 10:  showing images superimposed on GUI controls; Examiner finds the look and feel of the GUI is not patentable as a utility patent; Superimposition is known technologically, the selection of which data is superimposed and how it looks is non-functional descriptive material).
Regarding claim 9, the combination of Melkers, Seitz, Fouillade, and Brown teaches or suggests the method of claim 8, wherein the at least one of the generated images and the graphical user interface are superimposed at least in a partially transparent manner (Seitz, ¶ 0087:  teaches the touchscreen may partly or wholly integrate the display and control widgets on the screen; Brown, Fig. 10:  showing 
Regarding claim 10, the combination of Melkers, Seitz, Fouillade, and Brown teaches or suggests the method of claim 1, wherein the at least one of the generated images and the graphical user interface are displayed beside each other as partial images on the operating display (Seitz, ¶ 0087:  teaches the touchscreen may partly or wholly integrate the display and control widgets on the screen; Brown, Fig. 1 and ¶ 0055:  describing GUI controls and video images displayed to a user; Examiner finds the look and feel of the GUI is not patentable as a utility patent; Displaying images from multiple sources together is known technologically, the selection of which data is combined and how it is presented is non-functional descriptive material).
Regarding claim 14, the combination of Melkers, Seitz, Fouillade, and Brown teaches or suggests the machine of claim 13, wherein the camera is connected to the controller via the local radio network (Brown, ¶ 0055:  teaches the cameras are networked via wireless communication).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Melkers, Seitz, and Pahlavan (US 2010/0269046 A1).
Regarding claim 12, the combination of Melkers, Seitz, Fouillade, and Pahlavan teaches or suggests the method of claim 11, further comprising:  deactivating the operating device of the machine upon transmitting the graphical user interface to the remote communication device via the local radio network (Examiner interprets this as explaining that when the remote control function is being used, the local panel of the machine is locked so that there is no ambiguity as to what control board is the master; Pahlavan, ¶ 0065:  teaches deactivating a remote GUI in favor of using the controls of the local GUI in a remote desktop sharing application).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Melkers, Seitz, and Fouillade, with those of Pahlavan, because all four references are drawn to the same field of endeavor (remoting a machine’s HMI), and because the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result (a remote machine controlling application that deactivates the controls of the remote system in favor of the controls on the local client device).  This rationale applies to all combinations of Melkers, Seitz, Fouillade, and Pahlavan used in this Office Action unless otherwise noted. 
Claim 15 lists essentially the same elements as claim 12.  Therefore, the rationale for the rejection of claim 12 applies to the instant claim.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Melkers, Seitz, Fouillade, and Zediker (US 2012/0248078 A1).
Regarding claim 16, the combination of Melkers, Seitz, Fouillade, and Zediker teaches or suggests the machine of claim 13, comprising one of a two-dimensional (2D) laser cutting machine, a laser pipe cutting machine, a punching machine, and a workpiece bending machine (Zediker, ¶ 0030:  teaches remoting into a HMI of a laser cutting tool).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Melkers, Seitz, and Fouillade, with those of Zediker, because all four references are drawn to the same field of endeavor (remoting a machine’s HMI), and because the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result (a remote machine controlling application for a laser cutting tool).  This rationale applies to all combinations of Melkers, Seitz, Fouillade, and Zediker used in this Office Action unless otherwise noted. 
Claim 18 lists essentially the same elements as claim 16.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailey (US 2011/0046775 A1) teaches cameras used to monitor equipment (e.g. ¶ 0088).
Tukol (US 2012/0198222 A1) teaches disabling controls of the remote environment when local controls are enabled (e.g. ¶ 0133).
Fouillade (US 2012/0215380 A1) teaches a machine-robot that has a graphical user interface both locally at the machine and remotely via a touchscreen, such as a tablet (e.g. ¶ 0010), wherein the remote device transmits 
Farlow (US 2011/0288684 A1) teaches both remote and local robot control using video and telestration (¶ 0093).

(2) Response to Argument
(a) Forfeiture
The legal doctrines of waiver and forfeiture are similar but are not the same.  The forfeiture rule essentially holds that “a position not presented in the tribunal under review will not be considered on appeal in the absence of exceptional circumstances.”  See, e.g., Nuvo Pharm., 923 F.3d at 1378; Golden Bridge Tech., Inc. v. Nokia, Inc., 527 F.3d 1318, 1323 (Fed. Cir. 2008).  Importantly, this rule applies to arguments made to PTAB in an appeal of an examiner’s decision.  “Once an examiner has made a prima facie case for rejecting the application claims, the applicant is provided with an opportunity to submit any saving claim construction it believes may be grounds for reversing the rejection both to the examiner and potentially again, to the Board.  The burden lies with the applicant to present this argument in the initial instances.”  In re Google Technology Holdings LLC (Fed. Cir. 2020).  Slip Op.  (emphasis added).  It is noteworthy the Federal Circuit emphasized that an applicant’s arguments, in order to avoid being subject to forfeiture, must first submit those arguments to the examiner prior to Appellant’s Brief.  In other words, arguments presented at the Brief stage are arguments being presented to the Board, not the examiner.  “The very word ‘review’ presupposes that a litigant’s arguments have been raised and considered in the tribunal of first instance.  To abandon that principle is to encourage the practice of Freytag, 501 U.S. at 895 (Scalia, J., concurring in part and concurring in judgment).  When appropriate Examiner has identified, infra, those arguments Appellant failed to raise to the Examiner.    
(b) Response to Arguments Not Forfeited
On pages 6–7 of Appellant’s Brief, Appellant twice characterizes the teachings of Melkers as drawn to an airplane cockpit, failing to take notice of Examiner’s finding that Melkers’s paragraph [0020] “teaches the disclosed remote actuation system can be adapted for human/machine interfaces present in industrial control environments.”  Final, 3.  Because Appellant’s argument characterizes too narrowly the teachings of Melkers as drawn to airplane cockpits, Examiner finds it helpful to highlight for the reviewer that Melkers’s teachings are more broadly applicable to human-machine interfaces (HMIs) used in industrial control applications.  
On page 7 of Appellant’s Brief, Appellant contends the Office Action alleges Melkers teaches, “generating images showing at least one processing range of the machine using at least one camera of the machine and transmitting the generated images to the remote communication device via the local radio network of the machine.”  This is misleading.  Appellant’s Brief, overall, is structured to treat the prior art references individually and fails to address what the combination of references would teach or suggest to one of ordinary skill in the art.  Specifically with respect to the averred limitation, the Final Office Action clearly explains the rejection principally relies on the teachings of Fouillade, not Melkers alone, to teach or suggest the averred 1 different from the feature argued on page 7 of Appellant’s Brief2.  Because Appellant’s approach attacks the references individually, it does not directly address the rejection of record.  Thus, Appellant’s arguments should be deemed unpersuasive.  MPEP 2145(IV).  Furthermore, it is important to note that under a forfeiture analysis, Appellant should not be permitted to assail Fouillade in the Reply Brief with respect to “generating images showing at least one processing range of the machine using at least one camera of the machine and transmitting the generated images to the remote communication device via the local radio network of the machine,” as recited in claim 1.3  Again, the issue of whether or not Fouillade teaches a machine generating images of its processing range and sending those images wirelessly to a remote device is forfeited and should not be a basis for reversing the examiner.  
In the rejection of claim 1, Examiner found Fouillade’s Fig. 6 taught a machine generating images of its processing range and sending those images wirelessly to a remote device.  In Fouillade’s Fig. 6, a GUI is depicted having a portion that displays 4  Because the rejection relies on the teachings of Fouillade, which clearly teaches the recited feature, and because Appellant only presented arguments against the teachings of Melkers with respect to this feature, Appellant’s argument should be deemed unpersuasive of error.
On page 7 of Appellant’s Brief, Appellant contends Melkers is deficient because the claim requires a local GUI on the machine whereas Melkers’s local controls are mechanical switches.  Because Appellant did not previously argue to Examiner that Melkers is deficient for teaching mechanical switches, this argument is forfeited.  Furthermore, Examiner was reasonable to conclude the inventive aspect was not to replace prior art mechanical switches with electrically generated GUI buttons as Appellant now seems to aver.  Indeed, Appellant’s argument that graphical switches are an invention over mechanical switches seems unreasonable on its face in view of the date of the application’s filing, the prior art of record, and the level of skill in the art.  Rather, to the extent there might have been an inventive aspect invoked by this claim language, Examiner interpreted that the feature’s importance lie in the fact that the system had both a local HMI and a wireless, remote HMI so that a user could optionally operate the equipment either locally or remotely.  Obviously neither feature, GUI buttons nor GUIs emulated across devices, is inventive.  However, adhering to the Federal Circuit’s rule on forfeiture5, Examiner believes he should resist being pulled into providing a detailed addressment of this argument in the first instance on appeal.  Nevertheless, the rejection stands on its own in describing the prior art using a GUI at 6  Because Appellant’s argument specifically about GUI buttons over mechanical switches has never before been raised, it is forfeited.  Thus, Appellant’s argument should be deemed unpersuasive of error.  
On page 8 of Appellant’s Brief, Appellant contends the combination of Melkers and Seitz fails to teach or suggest “transmitting a graphical user interface generated electronically by a machine operating device and displayed on a machine display of the machine to the remote communication device via a local radio network of the machine,” as recited in claim 1.  Examiner finds Appellant’s argument regarding the particular deficiencies of Melkers and Seitz unclear.  First, Appellant appears to argue that the deficiency of Melkers is that it does not transmit “the captured images themselves to a remote location.”  App. Br. 9.  However, transmitting captured images is not part of the averred feature as quoted by Appellant.7  Instead, the quoted feature of the claim being argued here is transmitting a GUI wirelessly.  Therefore, this first argument does not appear on point.  In the next sentence, Appellant repeats that the issue is GUIs rather than captured images, which we are both now back in agreement, but then in that same sentence, using a quoting technique unfamiliar to Examiner, jumps to the feature of local operation via the GUI.8  Examiner’s best interpretation of the argument is to ignore the second quote to a different feature.  The next sentence then states the rejection does not rely on Seitz to cure the above deficiencies.  Are the above deficiencies 9  Despite these challenges, Examiner endeavors to explain.  Appellant’s synopsis is correct in so far as it correctly recognizes that Seitz teaches a back-end PLC controller at the machine and a front-end remote control device.  Seitz’s Abstract explains the back-end control device is a PLC device local to the machine and connected to a front-end control device that allows the operator to interact with the back-end control device remotely.  From Seitz’s Fig. 2A and paragraph [0103], one skilled in the art understands the first HMI is a front-end control device (e.g. a remote control device) that is communicatively coupled to a second, back-end HMI (e.g. the PLC touchscreen on a piece of industrial equipment) through a desktop sharing module, which allows the remote device to receive a GUI from the back-end device.10  From the foregoing explanation, it is clear Seitz does teach the averred feature.  Thus, Appellant’s argument should be deemed unpersuasive.  
On pages 9–10 of Appellant’s Brief, Appellant contends the combination of Melkers and Seitz fails to teach or suggest, “displaying both the graphical user interface and at least one of the generated images on the operating display of the communication device at the same time, wherein the at least one processing range of the machine is 11  While the limitation was argued on pages 9–11 of Applicant’s Response dated 01/06/2020, strictly speaking, Examiner does not believe the argument was previously presented.  Nevertheless Examiner charitably considers this argument, in a general sense, safe from forfeiture only to the extent the limitation was argued.  Accordingly, Examiner responds generally to the argument that the limitation is not taught by the prior art.  Fouillade’s Fig. 6 shows a graphical user interface that displays both a graphical user interface (graphical buttons 504, 506, and 508) and captured images from the back-end machine (video display field 502) wherein the images are captured within an operating range of a robot and sent to the GUI.12  In view of the foregoing, the combination of Melkers, Seitz, and Fouillade 
On page 10 of Appellant’s Brief, Appellant contends, without any further elucidation, that the combination of Melkers and Seitz fails to teach or suggest, “accepting machine operation commands input by an operator using the graphical user interface displayed on the operating display of the remote communication device; then transmitting the machine operation commands via the local radio network, thereby remotely operating the machine,” as recited in claim 1.  First, a “mere recitation of the claim elements and a naked assertion that the corresponding elements [are] not found in the prior art” is not persuasive of error.  See In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (holding that the Board reasonably interpreted 37 C.F.R. S 41.37(c)(1)(vii) as requiring “more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  Because there appears to be no further explanation beyond Appellant’s naked assertion that the elements are not taught by the prior art, Appellant’s argument should be deemed unpersuasive.  Second, this argument is raised for the first time in Appellant’s Brief.  Because this argument was not first presented to Examiner prior to this appeal, it is subject to forfeiture absent exceptional circumstances.  Finally, while Examiner relied on Seitz for this feature rather than Fouillade, Appellant’s argument is undermined by Appellant’s own synopsis of Fouillade on page 11 of the Brief.  Appellant admits Fouillade teaches a GUI that can be interacted with by the user to transmit navigation commands to the robot.  App. Br. 11.  Therefore, the prior art applied in the rejection of claim 1, by Appellant’s own admission, teaches “accepting 
On pages 10–11 of Appellant’s Brief, Appellant contends Fouillade is deficient for failing to teach or suggest, “a graphical user interface…the machine configured to be operated from a local operating position via the graphical user interface displayed on the machine display of the machine,” as recited in claim 1.  First, because no arguments against Fouillade were made prior to this appeal, Examiner finds arguments regarding Fouillade forfeited.  Also, because the rejection does not rely on Fouillade to teach this feature, Examiner finds the argument unpersuasive of error.  Finally, consistent with the explanation provided, supra, regarding Seitz’s back-end GUI, Seitz clearly teaches or suggests a GUI positioned at, and configured to operate a machine, locally.  Thus, Appellant’s argument should be deemed unpersuasive of error.  
On page 11 of Appellant’s Brief, Appellant makes a confusing, non sequitur suggesting that because Fouillade does not teach a GUI from the robot (well, the combination of Seitz and Fouillade actually it does; the combination would teach or suggest to the skilled artisan using remote desktop sharing to emulate the GUI from the robot to the remote control device), Fouillade fails to teach or suggest, “displaying both the graphical user interface and at least one of the generated images on the operating display of the remote communication device at the same time,” as recited in claim 1.  First, because no arguments against Fouillade were made prior to this appeal, 13  Therefore, for the foregoing reasons, Appellant’s argument should be deemed unpersuasive of error.
Other claims are not argued separately.  App. Br. 12.
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J HESS/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
Conferees:
/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “displaying both the graphical user interface and at least one of the generated images on the operating display of the remote communication device at the same time”
        2 “generating images showing at least one processing range of the machine using at least one camera of the machine and transmitting the generated images to the remote communication device via the local radio network of the machine”
        3 Absent exceptional circumstances, which do not seem applicable here.
        4 Fouillade’s para. [0062] explains, “The graphical user interface 500 includes a video display field 502 that displays a real-time (live) video feed that is captured by the video camera 112 on the robot 100.”  Fouillade’s para. [0005] explains the display GUI device is wireless.
        5 In re Google Technology Holdings LLC (Fed. Cir. 2020). Slip Op.
        6 Seitz teaches a GUI rather than mechanical buttons, which one skilled in the art could use to appropriately replace prior art mechanical buttons.  Furthermore, Seitz, as explained infra, uses remote desktop sharing to emulate on the wireless device the host (local machine) GUI.  Therefore, the prior art of record clearly teaches or suggests the averred feature.
        7 While it is a separately recited feature, Appellant is confusingly comingling features.
        8 Rather than the quoted feature drawn to wirelessly transmitting the GUI to the remote communication device.
        9 However, it does seem clear Appellant should not be afforded an opportunity to clarify in any Reply Brief due to the forfeiture rule.  
        10 Windows remote desktop sharing should be familiar enough to everyone that further elaboration is unnecessary.  See e.g. Seitz, para. [0131].
        11 In re Google Technology Holdings LLC (Fed. Cir. 2020). Slip Op.
        12 See also e.g. Fouillade’s para. [0039]–[0040].
        13 See e.g. Seitz’s para. [0131].